Citation Nr: 1450997	
Decision Date: 11/18/14    Archive Date: 11/26/14

DOCKET NO.  11-06 462	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder and generalized anxiety disorder.

3.  Entitlement to service connection for a neck disorder.

4.  Entitlement to service connection for a right ankle disorder.

5.  Entitlement to an initial rating in excess of 10 percent for degenerative disc disease of the lumbar spine.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. Whitehead, Counsel


INTRODUCTION

The Veteran had active service from January 1988 to January 2008.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office in Manila, the Commonwealth of the Philippines (RO).

In September 2012, the Veteran filed an informal claim for a rating higher than 10 percent for his service-connected sinusitis disability.  This issue has not been adjudicated by the RO.  Therefore, the Board does not have jurisdiction it, and it is referred to the RO for appropriate action.  38 C.F.R. § 19.9(b) (2014). 


REMAND

Bilateral Hearing Loss Claim

The Veteran seeks service connection for bilateral hearing loss that he attributes to in-service noise exposure.  He claims that he was exposed to noise from aircrafts because he was required to fly on a frequent basis due to his military occupational specialty as a contracting officer.  

The Veteran underwent a VA examination in March 2009 with respect to his claim, which did not show a hearing loss disability for VA purposes.  See 38 C.F.R. § 3.385 (2014).  However, the Veteran's representative has asserted that the March 2009 examination is inadequate because the audiometer used to evaluate the Veteran's hearing was not properly calibrated prior to the examination.  In support of this contention, the Veteran's representative submitted a copy of correspondences from personnel from the VA Outpatient Clinic that performed the March 2009 VA audiological examination indicating that the audiometers at the clinic were scheduled to be calibrated in December 2011.  The Veteran and his representative have also asserted that the Veteran's hearing has worsened in that he currently has "subnormal" hearing.

The medical evidence currently of record does not show that the Veteran has a hearing loss disability as defined by VA.  In light of the assertions made on the Veteran's behalf, the Board finds that he must be afforded an additional examination to with respect to his claimed hearing loss disorder.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Furthermore, when the medical evidence is inadequate, VA must supplement the record by seeking an advisory opinion or ordering another medical examination.  Colvin v. Derwinski, 1 Vet. App. 171 (1991); Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).  Accordingly, the RO must schedule the Veteran for an appropriate examination to determine whether he currently has a hearing loss disability as defined by VA regulations and whether the claimed disorder is related to his military service.  

Psychiatric Disorder Claim

As for this claim, the Veteran attributes his current psychiatric disorder, claimed as posttraumatic stress disorder (PTSD), to his military service.  He contends that he began to experience psychiatric symptoms while on active duty due to stress associated with his service as a contracting officer and as a unit commander.  In support of this assertion, he highlights that his service treatment records dated in September 1996, June 2003, November 2005, November 2007, and December 2007 show that he endorsed symptoms of anxiety and stress; sought counseling from a chaplain; was noted to have stress related to work and family issues; and was prescribed an anti-anxiety medication.  He essentially maintains that he has experienced continued psychiatric symptoms since service.   

Claims for service connection for psychiatric disorders, including PTSD, may encompass claims for service connection for all diagnosed psychiatric disorders.  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  The medical evidence in this case reflects diagnoses of PTSD and generalized anxiety disorder.  Thus, the Veteran's claim has been broaden to include consideration of all of his psychiatric diagnoses.

As for the claim specifically for PTSD, the Veteran has identified in-service stressors he contends are related to his current psychiatric disorder.  During a June 2010 hearing before the RO, the Veteran relayed that during his service as a contracting officer, he was sent to combat zones on approximately twenty-five occasions, to include visits to Bosnia, Afghanistan, and Sudan during a time of martial law.  He stated that there were times during these assignments when he felt his life was in danger.  The Veteran essentially claimed to have experienced continuing symptoms related to these in-service incidents, including anxiety attacks. 

After reviewing the record, the RO has not undertaken any efforts to attempt to verify the Veteran's claimed in-service stressors involving service in multiple combat zones.  The Veteran's service personnel records indicate that he served as a contracting officer in support of missions in Iraq and Kosovo, and reflect that he was deployed to the island of Diego Garcia.  An additional November 2007 service record includes a notation of "heavy tdy" indicating that the Veteran served on multiple temporary duty assignments.  However, these records do not clearly reflect the dates, locations, and nature of any temporary duty assignments or deployments to combat zones.  Evidence verifying his service in a combat zone is relevant as to whether service connection for a diagnosed PTSD disability is warranted based on the Veteran's fear of hostile military activity under the liberalizing amendments of 38 C.F.R. § 3.304(f)(3) (2014).  Thus, on remand, the RO must take appropriate action to verify the Veteran's claimed in-service stressors involving temporary duty service in multiple combat zones. 

The Board also finds that an additional VA examination is also needed in this case to determine the nature and etiology of all psychiatric disorders that have been present during the period of the claim.  In this regard, the Veteran underwent a VA PTSD examination in March 2009, but was not found to have PTSD or any other mental disorder.  The Veteran underwent an additional psychological evaluation in March 2009, after which the impression was "need to rule-out Substance Dependence, Alcohol Features of Anxiety."  A subsequent December 2010 VA treatment record shows an assessment of generalized anxiety disorder, with panic attacks and PTSD features.  

In December 2011, a VA examiner reviewed the Veteran's claims file in order to provide an opinion that clarified the nature and etiology of the Veteran's psychiatric disorder.  The examiner opined that the Veteran "at least as likely as not" has a substance abuse related disorder due to alcohol and not a generalized anxiety disorder.  Thereafter, the examiner provided rationale to support the opinion against the claim, to include a discussion as to why the December 2010 assessment of generalized anxiety disorder was not a definitive diagnosis.  The examiner's opinion and reasoning, however, do not appear to be based on a complete psychiatric examination of the Veteran.  See Nieves-Rodriguez, 22 Vet. App. 295, 299-301 (2008) ("The probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches.") quoting Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  Moreover, the opinion does not take into account the Veteran's statements of continuing psychiatric symptoms since service.  See 38 C.F.R. § 3.303(a) (2014); Buchanan v. Nicholson, 451 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Therefore, the December 2011 examiner's opinion is inadequate with which to decide the Veteran's claim.

Given the deficiencies of the December 2011 VA medical opinion, the Veteran must be afforded an appropriate examination to determine the nature and etiology of all psychiatric disorders present since the time he filed his claim for service connection.  See Barr, 21 Vet. App. at 311.  

Furthermore, during a September 2012 hearing before the Board, the Veteran testified that he receives regular psychiatric treatment at the VA medical center in Manila.  Currently, the record only includes the Veteran's VA treatment records dated through April 2011.  VA is on constructive notice of all documents generated by VA, even if the documents have not been made part of the record in a claim for benefits.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).  Thus, the RO must associate with the record all outstanding VA treatment records pertinent to the Veteran's psychiatric disorder claim.

Neck Disorder Claim

The Veteran claims that he currently has a neck disorder due to his military service.  He claims to have experienced neck symptomatology while on active duty, as  reflected in January 1990, August 2002, October 2002, and December 2002 service treatment records documenting his reports of neck pain.  In the alternative, the Veteran claims that his neck disorder is due to or aggravated by his service-connected temporomandibular joint dysfunction disability.  

A February 2009 VA examination report shows that the Veteran was provided a diagnosis of a neck strain.  However, the February 2009 VA examination report, as well as the other medical evidence of record, does not include a medical opinion addressing whether the Veteran's neck strain diagnosis is etiologically related to his military service or to a service-connected disability.  The Board is prohibited from making conclusions based on its own medical judgment.  Colvin, 1 Vet. App. at 175.   Thus, the claim must be remanded so that a medical opinion can be obtained as to the etiology of any neck disorder diagnosed during the pendency of the claim.  See Barr, 21 Vet. App. at 311.  See also, Colvin, 1 Vet. App. 171; Hatlestad, 3 Vet. App. 213.  

Right Ankle Claim

The Veteran claims that he currently has a right ankle disorder that is due to or aggravated by his service-connected varicose veins disability affecting his lower extremities.  He maintains that his right ankle condition began during his military service.  On the March 2009 VA joints examination the Veteran was noted to have limitations in his right ankle range of motion.  However, the March 2009 VA examiner did not diagnose a right ankle disorder and the medical evidence is otherwise negative for a current right ankle diagnosis.  Thus, it is unclear from the medical evidence whether the Veteran currently has a right ankle disorder that is related to his varicose veins disability.  Given this, the Veteran must be afforded an examination in an effort to ascertain the nature and etiology of the claimed right ankle disorder.  See Barr, 21 Vet. App. at 311; Colvin, 1 Vet. App. 171; Hatlestad, 3 Vet. App. 213.  

Claim for an Increased Rating for Degenerative Disc Disease of the Lumbar Spine

Finally, the Veteran claims that his service-connected degenerative disc disease of the lumbar spine (low back disability) warrants an initial evaluation higher than the 10 percent rating currently assigned.  The claims file reflects that he was last afforded a VA examination to assess the severity of his disability in September 2010.  During a September 2012 hearing before the Board, the Veteran essentially testified that his low back symptomatology had worsened since it was last evaluated for compensation purposes.  When a veteran claims that his condition is worse than when originally rated, and when the available evidence is too old for an evaluation of the claimant's current condition, VA's duty to assist includes providing him with a new examination.  Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  Thus, the Veteran must be afforded a VA examination to assess the severity of his service-connected low back disability.

Accordingly, the case is remanded for the following action:

1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claims, to include any VA or non-VA facilities at which he received treatment for the disorders at issue.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  Regardless of his response, the RO must obtain VA outpatient treatment records from April 2011 to the present.  

All attempts to secure this evidence must be documented in the claims file by the RO and VA facilities must provide a negative response if no records are available.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.

2.  The RO must make attempts to verify the dates and locations of all temporary duty assignments related to the Veteran's military occupational specialty as a contracting officer.  In so doing, the RO is directed to refer to the list of dates and locations of temporary duty assignments provided by the Veteran in June 2010.  Requests for this information must be made from any source that may contain or archive records of these occurrences, to include the Joint Services Records and Research Center, the Department of the Air Force, or any other appropriate agency.  

All attempts to secure this evidence must be documented in the claims file by the RO and VA facilities must provide a negative response if no records are available.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.

3.  The Veteran must be afforded an appropriate VA examination to determine the current existence and etiology of any bilateral hearing loss found.  The claims file and all electronic records must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.  The examiner must specify the dates encompassed by the electronic records that were reviewed.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies, to include an audiogram, must be accomplished.  Specifically, the results of the audiological evaluation must state, in numbers, the findings of puretone decibel loss at 500, 1000, 2000, 3000, and 4000 Hertz, provide the puretone threshold average, and must also state the results of the word recognition test, in percentages, using the Maryland CNC test.  After a review of the examination findings and the entire evidence of record, the examiner must render an opinion as to whether any degree of hearing loss found on examination is related to his period of military service, or to any incident therein, to include as due to in-service noise exposure.  The Veteran's military occupational specialty, the objective medical findings in the service treatment records, the previous VA audiological evaluations currently of record, the Veteran's history of in-service and post-service noise exposure, and any other pertinent clinical findings of record, must be addressed.

A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  

4.  The Veteran must be afforded an appropriate examination to determine the nature and etiology of the claimed neck and right ankle disorders.  The claims file and all electronic records must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.  The examiner must specify the dates encompassed by the electronic records that were reviewed.  All indicated testing must be conducted.  All pertinent symptomatology and findings must be reported in detail.  Based on the clinical examination, the evidence of record, and with consideration of the Veteran's statements, the examiner is asked to opine whether any currently or previously diagnosed neck and right ankle disorders were incurred in service or is otherwise due to his military service.  For all neck and right ankle disorders that are not found to be related to service, the examiner must opine whether the current or previously diagnosed disorder was caused or aggravated by a service-connected disability.

A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  

5.  The Veteran must be afforded a VA examination to ascertain the nature and etiology of his claimed psychiatric disorder by an appropriate psychiatrist.  The claims file and all electronic records must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.  The examiner must specify the dates encompassed by the electronic records that were reviewed.  All indicated testing must be conducted.  The examination report must include a detailed account of all pathology found to be present.  

The RO must specify for any psychiatrist stressors that it has determined are established by the record.  Regardless of the RO's findings, the Veteran has alleged that he feared for his life during temporary duty assignments in areas of hostile military activity.  

Following a review of the evidence of record and with consideration of the Veteran's statements, the psychiatrist must provide diagnoses for all psychiatric disorders found. The psychiatrist must integrate the previous psychiatric findings and diagnoses to obtain a true picture of the nature of the Veteran's psychiatric status.  The examiner must provide an opinion as to whether any currently or previously diagnosed psychiatric disorder is related to his military service.  If the diagnosis of PTSD is deemed appropriate, the examiner must specify (1) whether each alleged stressor found to be established by the record was sufficient to produce PTSD; and (2) whether there is a link between the current symptomatology and one or more of the in-service stressors found to be established by the record and found sufficient to produce PTSD by the examiner.

The examiner must provide a complete rationale for all opinions expressed.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  The examiner must indicate whether an opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  
  
6.  The Veteran must be afforded an examination to determine the current severity of his service-connected low back disability.  The claims file and all electronic records must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.  The examiner must specify the dates encompassed by the electronic records that were reviewed.  All indicated testing must be conducted.  All pertinent symptomatology and findings must be reported in detail.

The examiner must conduct full range of motion studies on the service-connected low back disability.  The examiner must first record the range of motion on clinical evaluation, in terms of degrees with a goniometer.  If there is clinical evidence of pain on motion, the examiner must indicate the specific degree of motion at which such pain begins.  The same range of motion studies must then be repeated after at least three repetitions and after any appropriate weight-bearing exertion.  Then, after reviewing the Veteran's complaints and medical history, the examiner must render an opinion as to the extent to which the Veteran experiences functional impairments, such as weakness, excess fatigability, lack of coordination, or pain due to repeated use or flare-ups, etc.  Objective evidence of loss of functional use can include the presence or absence of muscle atrophy and/or the presence or absence of changes in the skin indicative of disuse due to the service-connected low back disability.  

Additionally, the examiner must state whether any neurologic symptoms found are caused by the Veteran's service-connected low back disability, or are due to other causes.  The examiner must also state whether the Veteran has intervertebral disc syndrome; if so, the examiner must state whether the Veteran experiences incapacitating episodes and the frequency and total duration of such episodes over the course of the past 12 months.

7.  The RO must notify the Veteran that it is his responsibility to report for any examination scheduled, and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2014).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained and associated with the Veteran's claims file that shows that notice scheduling the examination was sent to his last known address.  Documentation must be also be obtained and associated with the Veteran's claims file demonstrating any notice that was sent was returned as undeliverable.

8. After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken above, the claims on appeal must be readjudicated.  If any issue on appeal is not granted to the Veteran's satisfaction, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

